Citation Nr: 0025119	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  93-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the maxilla.

2.  Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for an acoustic 
neuroma, postoperative, including as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1964 to 
November 1967, from March 1968 to October 1969, and from 
January 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased ratings for 
residuals of a fracture of the maxilla and facial scars, and 
from a July 1994 rating decision which denied claims for 
service connection for an acoustic neuroma and a skin 
disorder, claimed as secondary to Agent Orange exposure.  The 
increased rating claims were remanded by the Board in October 
1995.

In a March 1998 decision, the Board denied the increased 
rating claims and further determined that well-grounded 
claims for a skin cancer and an acoustic neuroma, including 
due to herbicide exposure, had not been submitted.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
1999 memorandum decision, the Court affirmed the Board's 
decision as to the facial scar claim.  The Court vacated and 
remanded the claim for an increased rating for residuals of a 
fracture of the maxilla and the claims for service connection 
for an acoustic neuroma and a skin disorder, claimed as 
secondary to Agent Orange exposure.  The Court also noted 
that a claim for service connection for tinnitus should be 
remanded by the Board for issuance of a statement of the 
case.


REMAND

The Court's December 1999 memorandum decision noted that the 
claims for an increased rating for residuals of a fracture of 
the maxilla and for service connection for an acoustic 
neuroma and a skin disorder, claimed as secondary to Agent 
Orange exposure, were to be remanded consistent with the 
Secretary of the VA's August 1999 Motion for Partial Remand, 
for Partial Summary Affirmance, for Acceptance in Lieu of 
Brief, and to Stay Further Proceedings (Motion for Partial 
Remand).  

The Motion for Partial Remand stated that, as to the 
increased rating claim, a new examination was warranted which 
was responsive to the rating criteria provided under 
Diagnostic Code 9905 and which made findings as to the impact 
of pain, fatigability or excessive weakness on the range of 
temporomandibular motion. The veteran is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of the claim, and that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (1999).  

During the pendency of this claim, VA promulgated new 
regulations for rating dental and oral conditions.  See 59 
Fed. Reg. 2530 (1994).  Thus, the Motion for Partial Remand 
noted readjudication of the claim was warranted in order to 
consider the old and new criteria under Diagnostic Code 9905.  
See 38 C.F.R. § 4.150, Diagnostic Code 9905 (1999); 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (1993).  The Court has held 
that where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); see also 
VAOPGCPREC 03-2000.

As to the service connection claims, the Motion for Partial 
Remand noted that the "duty to inform" under 38 U.S.C.A. 
§ 5103(a) had not been satisfied.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Motion for Partial Remand noted 
that the veteran had testified during his April 1996 hearing 
that "certain named physicians had indicated a possible link 
between a skin disorder and either 'chloracne or some chlor 
chemical' on the one hand, or had purported to link various 
disorders, including the acoustic neuroma and certain skin 
disorders, to Agent Orange exposure on the other hand."  
Therefore a remand was determined to be necessary in order to 
inform the veteran that he should submit statements from 
these physicians relating a skin disorder or the acoustic 
neuroma to service in order to render these claims well 
grounded. 

In addition, the Motion for Partial Remand noted that a claim 
for entitlement to service connection for tinnitus should be 
remanded for the issuance of a Statement of the Case (SOC).  
The Motion for Partial Remand noted that that claim was 
denied in a June 1997 rating decision, and construed a 
September 1997 written statement from the veteran as a Notice 
of Disagreement (NOD) with respect to that issue.  As the RO 
had not issued an SOC in response to the NOD, the Motion for 
Partial Remand noted that a remand was warranted.  Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide information regarding any 
evidence pertinent to his claim for an 
increased rating for residuals of a 
fracture of the maxilla that has not 
already been made part of the record and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  Any 
such records should then be associated 
with the VA claims folder.

2.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and severity of his 
residuals of a fracture of the maxilla.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination.  All special 
studies deemed necessary should be 
accomplished, and the examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings.  In particular, the 
examiner is requested to quantify, in 
millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any, as well as any 
interference with mastication or speech.  
The examiner should provide a complete 
and detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; or, 
of pain on temporomandibular motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his 
temporomandibular joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner is specifically indicate any 
additional range of motion lost in actual 
numbers and millimeters.  The report and 
should include complete rationale for the 
opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the increased 
rating claim for residuals of a fracture 
of the maxilla.  In rating that disorder, 
the RO should consider and apply the more 
favorable of the old or amended rating 
criteria.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1999); 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (1993); see 
also VAOPGCPREC. 03-2000.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case (SSOC) and an 
opportunity to respond.  

5.  The veteran should be advised that, 
in order to make his claims of 
entitlement to service connection for an 
acoustic neuroma and a skin disorder, 
claimed as secondary to Agent Orange 
exposure, well grounded, he needs to 
obtain and submit competent medical 
evidence demonstrating that the claims 
are plausible.  He should be advised that 
the submission of statements from 
treating physicians or other health care 
providers, or material from any other 
competent medical source, reflecting the 
existence of a medical relationship 
between his skin disorder or acoustic 
neuroma and service, including exposure 
to herbicides in service, is the type of 
evidence needed to satisfy this 
requirement.  In particular, he should be 
advised to submit such statements from 
the physicians he referred to in his 
April 1996 hearing, namely (1) a 
physician at the Shreveport, Louisiana, 
VA Medical Center (MC) perhaps named Dr. 
Clarence; (2) physicians named Howeilier 
and Bevel, the latter a 
gastroenterologist; and (3) a 
dermatologist at the Shreveport VAMC, who 
reportedly related a skin disorder or the 
acoustic neuroma to service.  He should 
be afforded a reasonable opportunity to 
submit the required evidence.

6.  Thereafter, the RO should take 
adjudicatory action on the service 
connection claims, to include a 
determination on the question of whether 
the claims are well grounded.  If so, the 
RO should undertake any additional 
development deemed necessary to fulfill 
the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

7.  If the benefit sought as regards the 
service connection claims is denied, an 
SSOC should be issued.  The SSOC should 
contain a summary of the evidence 
received since the last SSOC was issued 
in March 1997.  38 C.F.R. §§ 19.29, 19.31 
(1999).

8.  The RO should issue a SOC in 
accordance with 38 C.F.R. § 19.29 which 
addresses the veteran's claim for service 
connection for tinnitus.  This matter 
should be certified to the Board for 
appellate review if, and only if, a 
timely substantive appeal is received.

The case should then be returned to the Board for further 
appellate consideration if otherwise in order.  The purpose 
of this REMAND is to develop evidence and ensure compliance 
with due process requirements.  No action is required of the 
veteran until he receives further notice.  The Board 
intimates no opinion, favorable or unfavorable, as to the 
final outcome of these claims.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




